20-10418-mew          Doc 498        Filed 06/01/20 Entered 06/01/20 09:23:50                        Main Document
                                                 Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------------------- x
In re                                                      :        Chapter 11
                                                           :
THE McCLATCHY COMPANY, et al.,                             :        Case No. 20-10418 (MEW)
                                                           :
                  Debtors.   1                             :        (Jointly Administered)
                                                           :
---------------------------------------------------------- x

           ORDER EXTENDING THE DEBTORS’ EXCLUSIVE PERIODS TO
    FILE A PLAN OF REORGANIZATION AND SOLICIT ACCEPTANCES THEREOF

                  Upon the Motion (the “Motion”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of an order (this “Order”) extending the

Debtors’ exclusive right to file a chapter 11 plan, without prejudice to the debtors’ right to seek

further extensions, all as more fully set forth in the Motion; and due and sufficient notice of the

Motion having been given under the particular circumstances; and it appearing that no other or

further notice is necessary; and it appearing that the relief requested in the Motion is in the best

interests of the Debtors, their estates, their creditors, and other parties in interest; and after due

deliberation thereon; and good and sufficient cause appearing therefor; it is hereby

                  ORDERED, ADJUDGED AND DECREED THAT:

         1.       The Motion is GRANTED as set forth herein.

         2.       Pursuant to Bankruptcy Code section 1121(d), the Exclusive Filing Period in

which the Debtor’s may file a chapter 11 plan is hereby extended through and including August


1
     The last four digits of Debtor The McClatchy Company’s tax identification number are 0478. Due to the large
     number of debtor entities in these jointly administered chapter 11 cases, a complete list of the debtor entities
     and the last four digits of their federal tax identification numbers is not provided herein. A complete list of such
     information may be obtained on the website of the Debtors’ claims and noticing agent at
     http://www.kccllc.net/McClatchy. The location of the Debtors’ service address for purposes of these chapter 11
     cases is: 2100 Q Street, Sacramento, California 95816.
2
     Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Motion.
20-10418-mew            Doc 498   Filed 06/01/20 Entered 06/01/20 09:23:50             Main Document
                                              Pg 2 of 2



31, 2020, and the Exclusive Solicitation Period in which the Debtors may solicit acceptances

thereon is extended through and including October 30, 2020.

        3.        Nothing herein shall prejudice the Debtors’ right to seek further extensions of the

Exclusivity Period or the right of any party in interest to seek to shorten or terminate the

Exclusive Periods consistent with section 1121(d) of the Bankruptcy Code.

        4.        The terms and conditions of this Order shall be immediately effective and

enforceable upon entry of this Order.

        5.        The Debtors are authorized and empowered to take all actions necessary to

implement the relief granted in this Order.

        6.        This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, or enforcement of this Order.


Dated: New York, New York
         June 1                   , 2020
                                                     s/Michael E. Wiles
                                                    ____________________________________
                                                    Honorable Michael E. Wiles
                                                    UNITED STATES BANKRUPTCY JUDGE




                                                    2
852396-LACSR01A - MSW
